IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA vane pit i 7
SAVANNAH DIVISION oo

JOHN DOE I, and JANE DOE II,
as Administrator of the Estate
of JANE DOE I,

Plaintiffs,
Vv. CASE NO. CV418-180
SAVANNAH-CHATHAM COUNTY PUBLIC
SCHOOL SYSTEM, and MARVIN T.
JOHNSON,

Defendants.

 

ORDER

Having reviewed the Joint Motion to File Motion Exhibits Under
Seal filed by Defendants, this Court hereby GRANTS the Joint Motion
to File Under Seal (Doc. 42) pursuant to L.R. 79.7 and directs the
Clerk to file under permanent seal an unredacted copy of
Plaintiff’s Expert Disclosure Pursuant to Rule 26(a) (1) (B)
(attached to the Joint Motion to File Motion Exhibits Under Seal
as Exhibit “A”’), and an unredacted copy of the Deposition of Tom
D. Black, with exhibits (attached to the Joint Motion to File
Motion Exhibits Under Seal as Exhibit “B”).

The documents to be sealed either reference or contain
confidential mental health records of Plaintiff John Doe I or his
conversations with a licensed professional counselor.

Accordingly, the Court finds that, pursuant to L.R. 79.7(e), the
confidential information sought to be filed under seal in
Defendants’ Joint Motion to File Motion Exhibits Under Seal cannot
be adequately protected by temporarily sealing the documents until
the conclusion of trial, the entry of final judgment, the
conclusion of an appeal, or any other litigation-specific
milestone.

Accordingly, the Court hereby ORDERS that the unredacted
version Plaintiff’s Expert Disclosure Pursuant to Rule 26(a) (1) (B)
and an unredacted copy of the Deposition of Tom D. Black, with
exhibits, be permanently sealed and public access restricted,
unless or until otherwise directed by the Court.

dé
SO ORDERED this @Oday of August 2019.

WILLIAM T. MOORE, fR.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
